Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
The following claims are objected to because of the following informalities:  
claim 2, line 4, “a grommet” should read -- the grommet --;
claim 2, line 4, “a flag” should read -- the flag --.
claim 2, line 10, “a grommet” should read -- the grommet --;
claim 2, line 10, “a flag” should read -- the flag --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Remick et al. (US 829064).

                With respect to independent Claim 1, Remick et al. disclose(s) a flag display device (flag display device in Fig. 1) comprising: a rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface (tube e in Figs. 1 & 3); a top rigid attachment means (top attachment means E in Fig. 2) for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the top end (flag having grommets D in Fig. 2); a bottom rigid attachment means (bottom attachment means E in Fig. 2) for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the bottom end (flag having grommets D in Fig. 2); and said top rigid attachment means and the bottom rigid attachment means extend in the same general direction away from the outer surface of the rigid tubular-shaped body (Fig. 1).

               With respect to Claim 2, Remick et al. teach(es) the device of independent Claim 1.  Remick et al. further disclose(s): wherein said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm (top parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one top right support arm (aperture shown at location of bolt H in Fig. 3); an aperture located on a distal end of the at least one top left support arm (aperture shown at location of bolt H in Fig. 3); said bottom rigid attachment means comprises at least one bottom right support arm and at least one bottom left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one bottom right support arm and at least one bottom left support arm (bottom parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one bottom right support 

               With respect to Claim 3, Remick et al. teach(es) the device of Claim 2.  Remick et al. further disclose(s): wherein a first retaining member for engaging said aperture located on said distal end of the at least one top right support arm and engaging said aperture located on said distal end of the at least one top left support arm (top first retaining bolt member H in Fig. 2); and a second retaining member for engaging said aperture located on said distal end of the at least one bottom right support arm and engaging said aperture located on a distal end of the at least one bottom left support arm (bottom second retaining bolt member H in Fig. 2).
               
	With respect to independent Claim 6, Remick et al. disclose(s) a flag display device (flag display device in Fig. 1) comprising: a rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface (tube e in Figs. 1 & 3); a top rigid attachment means (top attachment means E in Fig. 2) for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the top end (flag having grommets D in Fig. 2); a bottom rigid attachment means  (bottom attachment means E in Fig. 2) for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the bottom end (flag having grommets D in Fig. 2); said top rigid attachment means and the bottom rigid attachment means extend in the same general direction away from the outer surface of the rigid tubular-shaped body (Fig. 2); said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm (top parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one top right support arm; an aperture located on 
               
                With respect to Claim 7, Remick et al. teach(es) the device of independent Claim 6.  Remick et al. further disclose(s): wherein a first retaining member for engaging said aperture located on said distal end of the at least one top right support arm and engaging said aperture located on said distal end of the at least one top left support arm (top first retaining bolt member H in Fig. 2); and a second retaining member for engaging said aperture located on said distal end of the at least one bottom right support arm and engaging said aperture located on a distal end of the at least one bottom left support arm (bottom second retaining bolt member H in Fig. 2).

           
Claim 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puett III et al. (US 6,913,233 B2).

                With respect to independent Claim 10, Puett III et al. disclose(s) a method of securing a plurality of flags to an antenna having a top end, a bottom end and a ferrule (antenna 13 in Fig. 1 and column 2, lines 42-49), said method comprising: a first flag display device having a rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface (tubes 17 & 19 in Fig. 5); .
                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remick et al. in view of Emile (US 10,681,965 B1).

Regarding Claim 4, Remick et al. disclose(s) the device of Claim 2.
Remick et al. fail(s) to disclose wherein said at least one top right support arm being substantially triangular-shaped; said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped; and said at least one bottom left support arm being substantially triangular-shaped.
However, Emile teach(es) the device (Fig. 1) including wherein said at least one top right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); and said at least one bottom left support arm being substantially triangular-shaped. (column 5, lines 7-9; wherein the arm may be triangular in shape). Utilizing a triangular shaped arm increases capability of retaining the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Remick et al., with the teachings of Emile, for the purpose of increasing capability of retaining the flag.

Regarding Claim 5, Remick et al. disclose(s) the device of Claim 3.
Remick et al. fail(s) to disclose wherein said at least one top right support arm being substantially triangular-shaped; said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped; and said at least one bottom left support arm being substantially triangular-shaped.
However, Emile teach(es) the device (Fig. 1) including wherein said at least one top right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); and said at least one bottom left support arm being substantially triangular-shaped. (column 5, lines 7-9; wherein the arm may be triangular in shape). Utilizing a triangular shaped arm increases capability of retaining the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Remick et al., with the teachings of Emile, for the purpose of increasing capability of retaining the flag.

Regarding Claim 8, Remick et al. disclose(s) the device of Claim 6.
Remick et al. fail(s) to disclose wherein said at least one top right support arm being substantially triangular-shaped; said at least one top left support arm being substantially triangular-
However, Emile teach(es) the device (Fig. 1) including wherein said at least one top right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); and said at least one bottom left support arm being substantially triangular-shaped. (column 5, lines 7-9; wherein the arm may be triangular in shape). Utilizing a triangular shaped arm increases capability of retaining the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Remick et al., with the teachings of Emile, for the purpose of increasing capability of retaining the flag.

Regarding Claim 9, Remick et al. disclose(s) the device of Claim 7.
Remick et al. fail(s) to disclose wherein said at least one top right support arm being substantially triangular-shaped; said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped; and said at least one bottom left support arm being substantially triangular-shaped.
However, Emile teach(es) the device (Fig. 1) including wherein said at least one top right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); said at least one top left support arm being substantially triangular-shaped; said at least one bottom right support arm being substantially triangular-shaped (column 5, lines 7-9; wherein the arm may be triangular in shape); and said at least one bottom left support arm being substantially 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Remick et al., with the teachings of Emile, for the purpose of increasing capability of retaining the flag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
	The following reference(s) relate to display devices from the same inventor:
US D896693 (Jennings).
                
	The following reference(s) relate to display devices: 
US 4967685 (Beck); US 5732927 (Purpura); US 20150310779 (Raymond); US 6637365 (Adamski); US 9165483 (Cobane); US 4930436 (Newman); US 0984884 (Blank); US 9361815 (Worsham); US 1308340 (Lawlor); US 1804293 (Warzoha); US 3732845 (Istre); US 4906503 (De La Cruz); US 5039048 (Paxton); US 20120111259 (Swisher); US 6484992 (Svensson); US 20140014024 (Schroeder); US 2304743 (Schott).

             The following reference(s) relate to display devices for antennas:
US 20030000044 (Hawkins); US 5299525 (Romesburg).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
20 October 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861